        Case 1:05-cr-01115-WHP Document 268 Filed 06/21/21 Page 1 of 7




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA,

                           Judgment Creditor,

              v.                                       05 CR 1115 (WHP)
                                                       and
  ULYSSES THOMAS WARE a/k/a                            04 CR 1224 (WHP)
  THOMAS WARE,

                           Defendant and
                           Judgment Debtor.


                           UNITED STATES’ REPLY
              IN SUPPORT OF ITS MOTION TO APPLY BOND DEPOSIT




                                                AUDREY STRAUSS
                                                United States Attorney for the
                                                Southern District of New York
                                                86 Chambers Street, Third Floor
                                                New York, New York 10007
                                                Telephone: (212) 637-2711
                                                Facsimile: (212) 637-2717
                                                Email: melissa.childs@usdoj.gov

Of Counsel:

MELISSA A. CHILDS
Assistant United States Attorney
        Case 1:05-cr-01115-WHP Document 268 Filed 06/21/21 Page 2 of 7




                               PRELIMINARY STATEMENT

       Defendant Ulysses Thomas Ware, a/ka/ Thomas Ware, is a convicted felon who has failed

to pay the criminal fines the Court imposed against him in two cases.

       First, on October 30, 2007, in United States v. Ulysses Thomas Ware, a/ka/ Thomas Ware,

No. 05 Cr. 1115 (WHP), after a jury convicted Ware of one count of conspiracy to commit

securities fraud and wire fraud and one count of substantive securities fraud, the Court sentenced

him to 97 months of imprisonment and ordered him to pay a $25,000 fine. See Judgment (Dkt. 96

in 05-CR-1115). As of May 10, 2021, Ware’s unpaid balance on this fine was $34,957.86. See

Declaration of Melissa A. Childs (Dkt. 170), ¶ 5.

       Next, on February 2, 2009, in United States v. Thomas Ware, No. 04 Cr. 1224 (RWS), after

a jury convicted Ware of three counts of criminal contempt for his violation of multiple court

orders in Alpha Capital Aktiengesellschaft v. Group Management Corp., No. 02 Civ. 219 (LBS),

the Court sentenced him to 97 months of imprisonment and ordered him to pay a $12,500 fine. See

Judgment (Dkt. 90 in 04-CR-1224). As of May 10, 2021, Ware’s unpaid balance on this fine was

$12,887.80. See Decl. ¶ 6.

       To enforce the judgments, the United States moved, pursuant to 18 U.S.C. § 3613, 28

U.S.C. § 2044, and 18 U.S.C. § 3006A(f), for orders directing the Clerk of Court to apply the

$50,000 currently on deposit in the Court’s Registry as security for Ware’s bond to satisfy his

unpaid fine balances in both cases.      See Motion (Dkt. 169), Declaration (Dkt. 170) and

Memorandum of Law (Dkt. 171). The motion also requested an order to apply any surplus funds

remaining on deposit after the satisfaction of Ware’s unpaid fines to the Criminal Justice Act

(“CJA”) Fund as reimbursement for the costs of appointed counsel in either case. Id.




                                       USA Reply in Support of Motion to Apply Bond Deposit – Page 2
         Case 1:05-cr-01115-WHP Document 268 Filed 06/21/21 Page 3 of 7




        Ware, “individually and as the legal representative for the estate of Mary S. Ware,”

opposed the requested orders to apply the bond money to his criminal judgment debts, and instead

requested that the $25,000 cash he posted for bail and the $25,000 that his now-deceased mother

posted for bail be returned to him because: (1) he self-surrendered and served his prison sentence;

(2) the government has neither sought nor obtained a bond forfeiture judgment under Fed. R. Crim.

P. 46; (3) the criminal judgments are invalid; and (4) the United States has no legal right to or

interest in the cash collateral deposited by his mother for his bail. 1 See Response (Dkt. 267) at 13-

14, 19, and 22.

        Ware’s response in opposition to the motion misapprehends the applicable law while

accusing the attorneys for the government, his probation officer, and this Court of assorted alleged

misdeeds in an attempt to avoid applying the bond deposit to his unpaid fines. See Response,

passim. Because Ware has failed to raise any valid objection, the Court should grant the United

States’ motion and enter the orders to apply the bond deposit to satisfy Ware’s unpaid fine balances

in both cases and reimburse the CJA Fund for the costs of appointed counsel in either case.

                                              ARGUMENT

        Once a district court sentences a criminal defendant, it has only limited authority to revisit

the sentence, and that authority must derive from specific statutes or rules. United States v.

Spallone, 399 F.3d 415, 421 (2d Cir. 2005); United States v. Kyles, 601 F.3d 78, 83 (2d Cir. 2010)

(“It is well-established that a district court may not alter an imposed sentence, except in narrow

circumstances . . .”). A judgment imposing a criminal fine is a final judgment, except that it may



1
 The docket sheets in both cases show that Ware is a prolific and frivolous pro se filer who, despite previous
admonishments from this Court and the Second Circuit Court of Appeals, has filed numerous missives
containing a series of grievances that have nothing to do with the United States’ enforced collection of his
unpaid fine balances. The United States has confined this reply to only the points relevant to its motion.


                                            USA Reply in Support of Motion to Apply Bond Deposit – Page 3
         Case 1:05-cr-01115-WHP Document 268 Filed 06/21/21 Page 4 of 7




be modified or remitted under section 3573, 2 corrected under Fed. R. Crim. P. 35, or appealed and

modified under section 3742. See 18 U.S.C. § 3572(c). Despite Ware’s nonsensical arguments to

the contrary, each criminal judgment that imposed a fine against him is a final judgment that has

not been modified on any of the permissible grounds. Id.

        The United States is entitled to collect Ware’s unpaid fine balances under either 18 U.S.C.

§ 3613 or 28 U.S. C. § 2044, and it should prevail under both statutes. 3 Ware has admitted that

the $50,000 on deposit in the Court’s Registry came from two cash bail payments posted in June

2007: one $25,000 payment made by his mother, Mary S. Ware, plus one $25,000 payment made

by Ware himself. Response, p. 12. As for the $25,000 that Ware posted, Section 2044 of Title 28

expressly provides:

                   On motion of the United States attorney, the court shall order
                   any money belonging to and deposited by or on behalf of the
                   defendant with the court for the purposes of a criminal
                   appearance bail bond (trial or appeal) to be held and paid over
                   to the United States attorney to be applied to the payment of any
                   assessment, fine, restitution, or penalty imposed upon the
                   defendant.

See 28 U.S.C. § 2044; United States v. Brumer, 405 Fed. App’x. 554, 556 (2d Cir. 2011) (affirming

order declining to exonerate bail bond funds and instructing Clerk of Court to apply the funds to

outstanding obligations). Therefore, the law unequivocally authorizes and requires that the

$25,000 bond deposit that Ware himself posted be applied to pay his outstanding fine balances.




2
  Only the Government—not the defendant—may petition to remit all or part of the unpaid fine. Courts
have consistently held that under 18 U.S.C. § 3573, the Government may petition for modification or
remission of a fine only upon a showing that reasonable efforts to collect it are not likely to be effective.
See United States v. Martinez, 281 Fed. App’x. 39 (2d Cir. 2008); United States v. Stonner, 84 Fed. App’x.
141 (2d Cir. 2004); and United States v. Major, 61 Fed. App’x. 752 (2d Cir. 2003)
3
 Contrary to Ware’s contentions, Fed. R. Crim P. 46(f) (bail forfeiture) and (g) (exoneration) are inapposite
in this post-judgment proceeding to apply the bond deposits to his unpaid fines.

                                            USA Reply in Support of Motion to Apply Bond Deposit – Page 4
          Case 1:05-cr-01115-WHP Document 268 Filed 06/21/21 Page 5 of 7




        As for the $25,000 that Ware’s mother posted as a third-party surety, those funds should

also be applied to his unpaid fines because his mother has died, and he has claimed those funds

now belong to him. 4 Response, p. 5 and 36. Ware, “individually and as the legal representative

for the estate of Mary S. Ware,” simultaneously claims that he is entitled to the return of the

$25,000 that she posted for his bail, and that the United States has no legal interest or right to the

cash collateral deposited by the third party surety on his behalf. Response, p. 22. But he cannot

have it both ways. If the $25,000 that his mother posted belongs to him since she died, then just

as Section 2044 authorizes and requires the $25,000 that Ware himself posted be applied to pay

his fines, the $25,000 that his mother posted on his behalf, which he now claims is returnable to

him, should also be applied to satisfy his unpaid fines. 28 U.S.C § 2044. It has been more than

14 years since Mary S. Ware posted $25,000 cash for the defendant’s bail, and no one has appeared

or intervened in this proceeding to seek return of these funds except for the defendant himself. To

date, no third party or surety has presented a superior legal claim to these funds.

        Moreover, pursuant to 18 U.S.C. § 3613, notwithstanding any other federal law, a judgment

imposing a fine is a lien in favor of the United States on all property and rights to property of the

defendant that may be enforced against such property and rights to property with very few

exemptions. See 18 U.S.C. §§ 3613(a) and (c). The federal criminal judgment lien is the functional

equivalent of a federal tax lien 18 U.S.C. § 3613(d). In addition to 28 U.S.C. § 2044, Ware’s

judgments may be satisfied by the $50,000 cash bail on deposit in the Court’s Registry because

the lien attached to that nonexempt property, which is subject to execution, garnishment, and/or



4
 If the bond deposit does not belong to Ware as he claims, then he has no standing to object to its disposition
on the pending motion. See United States v. Santee Sioux Tribe, et al., 254 F. 3d 728, 735 (8th Cir. 2001)
(having disavowed ownership, defendant “did not have standing to object to garnishment of accounts in
which it did not have a substantial interest.”).


                                             USA Reply in Support of Motion to Apply Bond Deposit – Page 5
         Case 1:05-cr-01115-WHP Document 268 Filed 06/21/21 Page 6 of 7




levy under 18 U.S.C. § 3613(a) (incorporating only certain property exemptions from 26 U.S.C. §

6334(a)). 5

        Just as the Internal Revenue Service enforces federal tax liens, the United States may step

into the shoes of the defendant and make an election on his behalf when he is eligible for a

distribution but has not elected to receive one. United States v. National Bank of Commerce, 472

U.S. 713, 725 (1985). In this case, Ware, both “individually and as the legal representative for the

estate of Mary S. Ware,” has demanded that the $25,000 bond money that he posted, and the

$25,000 that Mary S. Ware posted, be returned to him. Response, p. 5 and 36. Yet if those funds

are returnable to Ware as he insists, then each of those cash deposits is his nonexempt property or

rights to property subject to the United States’ judgment liens for the Ware’s unpaid criminal fines

under 18 U.S.C. § 3613. Therefore, the $50,000 cash bond on deposit should be applied to satisfy

Ware’s unpaid fines. Lavin v. United States, 299 F.3d 123, 127-28 (2d Cir. 2002) (finding § 3613

lien defeated defendant’s interest in return of cash); and United States v. Dang, 559 Fed. App’x.

660, 662 (10th Cir. 2014) (affirming order to apply sum of cash seized from defendant as he was

taken into custody at sentencing toward his judgment debt in a prior case). Accordingly, the

$50,000 held in the Court’s Registry should be applied to satisfy Ware’s unpaid fines.




5
  Courts have consistently held that property inherited by a defendant may be levied to pay taxes as
nonexempt property under § 6334(a), see Drye v. United States, 528 U.S. 49, 56 (1999) (holding enumerated
exemptions are exclusive and inheritances or devises disclaimed under state law are not included in property
exempt from levy) (citing United States v. Bess, 357 U.S. 51, 57, 78 (1958)), and garnished to satisfy
criminal judgments as nonexempt property under § 3613(a), see United States v. Phillips, 303 F.3d 548,
549-51 (5th Cir. 2002) (affirming garnishment order against defendant’s inheritance to satisfy criminal
judgment); United States v. Holcomb, 2012 WL 5306257 at *2-3 (D. Kan., Oct. 26, 2012); and United
States v. Bostick, 2007 WL 1810154, at *1 (S.D. Ga., Jun. 20, 2007) (garnishing criminal defendant’s
inheritance).

                                           USA Reply in Support of Motion to Apply Bond Deposit – Page 6
        Case 1:05-cr-01115-WHP Document 268 Filed 06/21/21 Page 7 of 7




                                        CONCLUSION

       For the foregoing reasons, the Court should grant the United States’ motion and order the

Clerk of Court to apply the $50,000 in bond money currently on deposit as follows: (1) to satisfy

the outstanding fine imposed in No. 05-CR-1115 as the first-in-time judgment; (2) then to satisfy

the fine imposed in No. 04-CR-1224; and (3) thereafter apply any surplus funds to reimburse the

Criminal Justice Act Fund for the costs of appointed counsel in either case.

Dated: New York, New York
       June 21, 2021

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney


                                     By:     /s/ Melissa A. Childs
                                             MELISSA A. CHILDS
                                             Assistant United States Attorney
                                             86 Chambers Street, 3rd Floor
                                             New York, New York 10007
                                             Tel.: (212) 637-2711
                                             E-mail: melissa.childs@usdoj.gov




                                        USA Reply in Support of Motion to Apply Bond Deposit – Page 7
